DETAILED ACTION
This non-final Office action is in response to the claims filed on September 24, 2019.
Status of claims: claims 1-22 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “226” and “224” should be described in the specification as “second flap end” and “first flap end,” respectively, rather than rear end and front end in order to match the claims and to avoid confusion with the front end and rear end of the longitudinally extending body 202. Appropriate correction is required.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
FIG. 2 – “220” pointing to the longitudinally extending body 202 must be amended to “202”

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5, line 1 – “wherein body casing” should be amended to “wherein the body casing”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 17 and 18 – “the elongated body” lack antecedent basis

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-13, 15, 16, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2109447A to Carney.
Carney discloses a draft protector for a sliding door system comprising: a longitudinally extending body A having a front end, a rear end, a top, and a bottom; a longitudinally extending flap portion B (see annotated figures below) having a first flap end, a second flap end, and an attachment side, wherein the attachment side is hingedly attached along a portion of the top of the longitudinally extending body and rotatable between engaged and unengaged positions; wherein the longitudinally extending flap portion is configured to substantially fill a recess of the sliding door system in the engaged position and abut at least one door of the sliding door system. 
Applicant should note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  In other words, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. (claim 1)













[AltContent: textbox (top)][AltContent: textbox (bottom)][AltContent: textbox (flap)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    816
    552
    media_image1.png
    Greyscale

	Carney further discloses wherein the longitudinally extending body is substantially cylindrical in shape, (claim 2) wherein the longitudinally extending body comprises a body casing configured to contain at least one filling material, (claim 3) wherein the at least one filling 
	Carney further discloses wherein the rear end extends beyond the second flap end, and (claim 15) wherein the front end extends beyond the first flap end. (claim 16)
	Carney further discloses the flap portion is about 34 inches long. (claim 19)
	Carney a draft protection device that intrinsically teaches a method of preventing a draft in a sliding door system comprising: providing a draft protection device having a longitudinally extending body having a front end, a rear end, a top, and a bottom; providing a longitudinally extending flap portion to said device having a first flap end, a second flap end, and an attachment side, wherein the attachment side is hingedly attached along a portion of the top of the longitudinally extending body and rotatable between engaged and unengaged positions; configuring the longitudinally extending flap portion to substantially fill a recess of the sliding door system in the engaged position and abut at least one door of the sliding door system. (claim 22)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carney, as applied above, in view of US 2013/0276376 to Gilbert et al. (hereinafter “Gilbert”).
Carney fails to disclose wherein the body casing is waterproof. 
Gilbert teaches that it is old and well known to use waterproof materials for seals on the bottom of doors. (see [0013])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the body casing of Carney waterproof, as taught by Gilbert, in order to minimize water penetration past the draft protector; thus increasing the durability of the draft protector as well as preventing water from passing into the draft protection and further more since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 8)
Carney fails to disclose wherein the flap casing is waterproof. 
Gilbert teaches that it is old and well known to use waterproof materials for seals on the bottom of doors. (see [0013])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the flap casing of Carney waterproof, as taught by Gilbert, in order to minimize water penetration past the draft protector; thus increasing the durability of the draft protector as well as preventing water from passing into the draft protection and further more since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 14)

Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carney, as applied above.
Carney fails to disclose wherein the elongated body is about 71.5 inches long. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the elongate body of about 71.5 inches long in order to fit along the bottom length of a extra long door system, such as a garage door or sliding door as well as since absent any showing of unexpected results, a specific size is generally recognized as a design choice to one having ordinary skill in the art. (claim 17)
Carney fails to disclose wherein the elongated body is about 4 inches high long. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the elongate body of about 4 inches high in order to minimize any unwanted airflow from passing between the sliding door system and the draft protector as well as since absent any showing of unexpected results, a specific size is generally recognized as a design choice to one having ordinary skill in the art. (claim 18)
Carney fails to disclose wherein the flap portion is about 4 inches wide. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the flap portion about 4 inches wide in order to minimize any unwanted airflow from passing between the sliding door system and the draft protector as well as since absent any showing of unexpected results, a specific size is generally recognized as a design choice to one having ordinary skill in the art. (claim 20)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carney, as applied above, in view of US 7891136 to Heroux.
Carney fails to disclose wherein the flap portion comprises a longitudinally extending rod. Heroux teaches of a draft protector with a flap portion that comprises a longitudinally .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634